Citation Nr: 0930798	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-36 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for coronary artery 
calcifications. 

2.  Evaluation of hypothyroidism, currently evaluated as 10 
percent disabling.





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970, from June 1984 to March 1996, and from 
September 1997 to April 2003 in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2003 rating 
decision by the Louisville, Kentucky, Regional Office (RO), 
which granted service connection for hypothyroidism, 
evaluated as 10 percent disabling; however, that rating 
action denied service connection for coronary artery 
calcifications.  He perfected a timely appeal to that 
decision.  Jurisdiction of the Veteran's appeal was 
subsequently transferred to the Denver, Colorado Regional 
Office (RO).  

In his substantive appeal (VA Form 9), received in September 
2004, the Veteran requested a hearing before a Veterans Law 
Judge in Washington, D.C.  However, in a May 2005 statement, 
the Veteran withdrew his request for a hearing.  

In November 2006, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in June 2009.  

The Board notes that the April 2003 rating action also denied 
service connection for a respiratory disorder, to include 
asthma, reactive airway disease and bronchitis.  That issue 
was remanded by the Board in November 2006.  Following the 
remand, VA examinations were conducted in December 2007 and 
April 2009.  Thereafter, in a May 2009 rating decision, the 
RO granted service connection for asthma and reactive airway 
disease with bronchitis, effective May 1, 2003.  As the 
Veteran has not appealed the rating or effective date 
assigned for this disability, there is no issue relating to 
asthma and reactive airway disease with bronchitis that 
remains in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  



FINDINGS OF FACT

1.  The Veteran's coronary artery calcifications are 
attributable to service.  

2.  The Veteran's hypothyroidism is manifested by continuous 
medication required for control, but not by fatigability, 
constipation and mental sluggishness.  


CONCLUSIONS OF LAW

1.  Coronary artery calcifications were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  The criteria for a disability rating in excess of 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 7903 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

While the notice provided to the Veteran in December 2006 was 
not given prior to the first RO adjudication of the claim, 
the notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional letter was issued in February 
2008.  Those letters informed the Veteran of what evidence 
was required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
August 2004 SOC, the December 2004 SSOC, and the June 2009 
SSOC each provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

Despite potential initial inadequate notice provided to the 
Veteran on the disability rating or effective date elements 
of his claim, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in February 2008.  

The Board notes that this is a case in which the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for hypothyroidism.  In Dingess, 
the Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  In any 
event, the Board has considered the adequacy of the VCAA 
notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  A February 2008 
letter advised the Veteran that, in evaluating claims for 
increase, VA looks at the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
their impact on employment.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  Neither the Veteran nor his 
representative has contended that any evidence relative to 
the issues decided herein is absent from the record.  The 
Veteran has been afforded examinations on the service-
connected issue decided herein.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded examinations 
in February 2003 and December 2007.  All examinations were 
conducted by medical doctors.  The reports reflect that the 
examiners solicited symptoms from the Veteran, examined the 
Veteran, and provided a diagnosis consistent with the record.  
Therefore, these examinations are adequate.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
coronary artery calcifications, and entitlement to a higher 
evaluation for hypothyroidism, given the prior Board Remand, 
and given that he has been provided all the criteria 
necessary for establishing higher ratings, we find that there 
has been essential fairness.  


II.  Factual background.

The service treatment records noted that the Veteran was 
found to be hypothyroid in 1995; hypothyroidism was 
subsequently diagnosed in November 1998.  The records 
indicate that the Veteran was prescribed Synthroid.  In a 
medical statement, dated in May 2001, it was noted that the 
Veteran was found to have developed fatigue, increased need 
for sleep, difficulty with remembering details, general 
lethargy and somewhat cold.  The impression was thyroprinic 
hypothyroidism with inadequate replacement.  The service 
treatment records indicate that the Veteran was seen in May 
2000 with episodes of palpitations; the provisional diagnosis 
was R/O arrhythmia.  A holter monitor report noted a normal 
study.  A CT scan of the chest, dated in March 2002, reflects 
an impression of coronary artery calcifications.  A chest x-
ray dated in November 2002 showed the heart to be within 
normal limits; however, an electrocardiogram, conducted in 
November 2002, revealed marked sinus bradycardia.  

The Veteran's claim for service connection was received in 
December 2002.  He was afforded a VA examination in February 
2003.  It was noted that the Veteran was seen in January 2002 
and in May of 2001; he had had hypothyroidism for five or six 
years.  It was also noted that he has been on medications and 
has been controlled; he has had no problems or complications 
to his knowledge.  The pertinent diagnosis was hypothyroidism 
with medications.  At that examination, it was also noted 
that the Veteran was told a year ago that he had a coronary 
artery calcification, but he was uncertain of the diagnostic 
test which was done to determine that.  Examination of the 
heart revealed regular rate and rhythm, with no murmur and no 
bruits.  The impression was history of coronary artery 
calcification; the examiner stated that this is an incidental 
finding of no clinical significance, and there was 
insufficient clinical evidence.  

VA progress notes dated from May 2003 through July 2004 show 
that the Veteran received follow up evaluation for 
hypothyroidism; he was maintained on Synthroid.  These 
records also show diagnoses of murmur.  In May 2003, it was 
noted that an electrocardiogram (EKG) revealed marked sinus 
bradycardia.  The assessment was iatrogenic bradycardia.  
When seen in July 2003, the Veteran complained of 
constipation, and being sluggish; he had not had dose changed 
in years.  During the examination, it was noted that the 
Veteran had severe constipation since starting blood pressure 
medications.  The diagnosis was hypothyroidism, TSH okay, 
with no change in dose.  During a clinical visit in September 
2003, the Veteran complained of being constipated.  The 
assessment included hypothyroidism, and chronic constipation.  
The Veteran was seen at a VA emergency room in April 2004 
with complaints of tremulous, weak, muscle pain, and weight 
loss.  The Veteran reported that he had lost 20 pounds in the 
last six weeks.  The Veteran also reported that he had been 
on the Atkins diet for about six weeks, but he was no longer 
trying to lose weight.  He indicated that he had been unable 
to sleep more than a few hours a night; he stated that his 
muscles were sore from tension and he walked around feeling 
like he is in a daze.  The Veteran indicated that he had 
palpitations only when he lies down.  He reported feeling 
weak all the time.  The assessment was weight loss secondary 
to dieting and this diet could also cause some muscle aches; 
and anxiety.  

A July 2004 VA progress note indicates that the Veteran had 
lost 30 pounds due to stress, emotional and work related.  
His energy level was reported to be good.  He was active.  
The assessment was hypothyroidism.  

The Veteran was afforded another VA examination in December 
2007.  At that time, he indicated that he has frequent 
fluctuations of weight; it fluctuates up according to his 
activity.  He is able to lose weight with activity and 
restricting his diet; however, when he does not exercise, his 
weight tends to go up.  The Veteran also reported generalized 
fatigue, which he described as intermittent.  The Veteran 
indicates that he sleeps for about 8 to 9 hours a night but 
he will have frequent awakenings.  He stated that he had a 
generalized muscle weakness.  He also stated that he had a 
long history of constipation.  It was noted that all of these 
symptoms, which can be associated with hypothyroidism have 
been present ever since the 1980's; they have continued to be 
present since 2003 when his CPRS showed normal thyroid 
function tests.  On examination, he walked with a normal gait 
without the use of any assistive devices.  He was in no acute 
distress.  Neck examination revealed no goiter.  Motor 
examination revealed 5/5 motor strength in all 4 extremities 
and in all muscle groups.  There was no muscle atrophy.  Deep 
tendon reflexes were 2+ bilaterally in all 4 extremities.  
The diagnosis was hypothyroidism with a suggestion of 
autoimmune thyroiditis based on his positive antibody screen; 
he has been euthyroid for the last 4 years, and he is 
adequately medicated on his synthroid.  

The examiner explained that all weight gain, fatigue, muscle 
weakness, and constipation can all be associated with 
hypothyroid state; however, while the Veteran has 
hypothyroidism, he does not have a hypothyroid state.  He 
noted that the Veteran is adequately medicated, and he is 
euthyroid according to his blood work and the CPRS from at 
least 2003.  The examiner stated that all those symptoms can 
have multiple other reasons, and thyroid disease is not the 
only cause for those.  As far as his weight gain, the 
examiner opined that the Veteran's euthyroid state would not 
cause his weight fluctuation.  The examiner also noted that 
the Veteran does not have any motor weakness on his 
examination.  The examiner opined that the Veteran's fatigue 
and generalized weakness would be likely due to his lack of 
sleep; he added that those symptoms would not be due to his 
hypothyroidism as he is euthyroid and adequately medicated.  
He further added that it is less likely than not that the 
Veteran's constipation is due to his hypothyroidism.  In 
summary, the examiner concluded that the Veteran has all 
these symptoms which can be attributable to a hypothyroid 
state, but he is adequately medicated on Synthroid, and 
though he carries the diagnosis of hypothyroidism, he is 
adequately medicated and he is not in a hypothyroid state.  

At that examination, it was noted that coronary artery 
calcification was found on the Veteran's exit chest x-ray in 
2003; it was an incidental finding.  He had never had a heart 
attack or coronary artery disease.  The Veteran did report a 
family history of heart disease.  He also has hypertension 
and high cholesterol, which are significant risk factors for 
coronary artery disease.  He denied any history of congestive 
heart failure.  His functional capacity was greater than 10 
METs.  Examination of the cardiovascular system revealed a 
regular rate and rhythm; he had a very quiet 1/6 systolic 
ejection murmur that did not radiate.  The pertinent 
diagnosis was coronary artery calcifications.  The examiner 
stated that this was an incidental finding on a chest x-ray, 
and he has a family history of heart disease, but he has no 
evidence of heart disease.  The examiner explained that the 
calcifications can be due to his hypertension and 
cholesterol, but can also be due to his family history and 
just due to aging.  An echocardiogram (EKG) and chest x-ray 
were normal.  

Of record is a letter from a VA cardiologist to the Veteran 
regarding his echocardiogram dated in January 2008.  The 
physician informed the Veteran that a murmur was heard that 
wasn't noted previously; he noted that the echocardiogram 
confirmed that the Veteran has mild stenosis of his aortic 
valve.  The echocardiogram also noted some dilatation of his 
aorta.  


III.  Legal analysis-Service connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Service connection for a chronic disease such as 
atherosclerotic coronary heart disease or cardiovascular 
disease, may be granted if manifest to a compensable degree 
within one year of separation form service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  


Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection is 
warranted.  The Board observes that the December 2007 VA 
examiner concluded that the Veteran's coronary artery 
calcifications were not related to a CT scan finding of 
coronary artery calcifications in service.  He pointed out 
that this was an incidental finding because there was no 
evidence of heart disease.  The examiner explained that the 
calcifications can be due to his hypertension and 
cholesterol, but can also be due to his family history and 
just due to aging.  However, the examiner was not a physician 
and the reasoning is faulty.  The Board shall not remand 
again.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  The examiner commented 
that the in-service finding of coronary artery calcifications 
was an incidental finding.  However, an electrocardiogram, 
conducted in November 2002, revealed marked sinus 
bradycardia.  In May 2003, it was noted that an 
electrocardiogram (EKG) revealed marked sinus bradycardia.  
The assessment was iatrogenic bradycardia.  In light of these 
clinical findings, the Board is unwilling to find that the 
coronary artery calcification is not a chronic disease 
process or that there is no current heart disease.  

The Board has been presented with a remarkable number of 
diagnostic findings during and immediately following service 
showing the presence of coronary artery calcifications, and 
faulty reasoning from a VA examiner.  It is noteworthy that 
the VA examiner indicated that there are many causes for the 
Veteran's coronary artery calcifications, one of which 
includes hypertension, for which service-connected has been 
established.  Based upon the evidence, service connection for 
coronary artery calcifications is warranted.  

In view of the foregoing, and affording the Veteran the 
benefit of the doubt (see 38 C.F.R. § 3.102 and 38 U.S.C.A. 
§ 5107(b)), the Board finds that the criteria for a grant of 
service connection for coronary artery calcifications are 
met.  


IV.  Legal analysis-Higher evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the Veteran's hypothyroidism has not 
changed and a uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

Hypothyroidism is evaluated using the criteria under DC 7903.  
38 C.F.R. § 4.119.  The RO assigned a 10 percent rating for 
the Veteran's hypothyroidism.  A 10 percent rating is 
warranted for fatigability, or; continuous medication 
required for control.  A 30 percent rating is warranted for 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating is warranted for muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
warranted for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
claim for an increased rating for hypothyroidism.  The 
Veteran's hypothyroidism has been shown to be manifested by 
no more than the need for continuous medication for control.  
Following the VA examination in December 2007, the examiner 
noted that the Veteran has had normal thyroid function tests 
since 2003.  The examiner also explained that while the 
Veteran has complained of weight gain, fatigue, muscle 
weakness and constipation, those symptoms are not due to his 
hypothyroidism as he is euthyroid and is adequately 
medicated.  There is also no evidence of mental sluggishness.  
The evidence indicates the hypothyroidism has been well-
controlled using medication.  The Board acknowledges that 
treatment reports dated in 2003 and 2004 reflect complaints 
of constipation, fatigue, and weight loss.  However, the 
Board finds these reports to be of less probative value than 
the more comprehensive December 2007 VA examination report, 
which included a review of the Veteran's medical history, and 
review of the pertinent medical findings.  To the extent that 
the examiner has noted that the Veteran is in a euthyroid 
state with his hypothyroidism regulated by medication, the 
Board concludes that the Veteran's hypothyroidism more 
closely approximates the criteria for a 10 percent rating.  

Additionally, the Board notes that consideration has been 
given to the Veteran's contentions that he experiences weight 
loss, fatigue, and constipation.  However, while the 
Veteran's statements may be competent to support a claim as 
to lay-observable disability or symptoms, see, e.g., Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board finds 
that the probative value of his observations is outweighed by 
the comprehensive and probative VA examination report which 
noted that those symptoms are not attributable to the 
hypothyroidism as his condition is controlled on medication.  
Consequently, his contentions do not provide a basis for a 
higher evaluation.  Thus, an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 7903.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hypothyroidism 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b) (1) (2008); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).  In this regard, the Board notes 
that the evidence does not show that the Veteran has been 
hospitalized for the disorder.  Moreover, while the Veteran 
has had multiple subjective complaints which may have an 
impact on employment, objectively his thyroid is functioning 
normally with medication.  Thus, marked interference has not 
been shown.  Therefore, in the absence of exceptional or 
unusual factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  

The claim for an increased rating for hypothyroidism must be 
denied because the preponderance of the evidence is against 
the claim-meaning there is no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for coronary artery calcifications is 
granted.  

Entitlement to a rating in excess of 10 percent for 
hypothyroidism is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


